Name: Commission Regulation (EC) NoÃ 511/2009 of 16Ã June 2009 derogating from Regulation (EC) NoÃ 793/2006 as regards the application in 2009 of ArticleÃ 27 thereof in the French overseas departments of Guadeloupe and Martinique
 Type: Regulation
 Subject Matter: overseas countries and territories;  America;  executive power and public service;  farming systems;  economic structure;  agricultural policy
 Date Published: nan

 17.6.2009 EN Official Journal of the European Union L 153/5 COMMISSION REGULATION (EC) No 511/2009 of 16 June 2009 derogating from Regulation (EC) No 793/2006 as regards the application in 2009 of Article 27 thereof in the French overseas departments of Guadeloupe and Martinique THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 247/2006 of 30 January 2006 laying down specific measures for agriculture in the outermost regions of the Union (1), and in particular the second indent of Article 25 thereof, Whereas: (1) Article 27 of Commission Regulation (EC) No 793/2006 of 12 April 2006 laying down certain detailed rules for applying Council Regulation (EC) No 247/2006 laying down specific measures for agriculture in the outermost regions of the Union (2) provides for reductions to be applied in the event of late submission of an aid application. (2) Since the beginning of 2009, the French overseas departments of Guadeloupe and Martinique have faced several weeks of major social unrest, which has disrupted the normal functioning of their economic and administrative processes. In particular, this led to the suspension of postal services and severely hampered the mobility of all economic operators. The local authorities therefore faced great difficulties in receiving and endorsing aid applications for measures to support local production under the French programme approved in accordance with Article 24(2) of Regulation (EC) No 247/2006. In 2009, strict compliance with the deadline for submission of applications, set by Article 25 of Regulation (EC) No 793/2006 as 28 February, is therefore incompatible with the disruption observed in these two departments. (3) This situation is likely to affect the entitlement of farmers in these two departments to receive the full amount of aid to which they would normally be entitled. (4) Given the exceptional circumstances, neither the reduction of 1 % per working day nor the exclusion provided for in Article 27 of Regulation (EC) No 793/2006 should be applied in 2009 for applications submitted by 31 March 2009 in the departments of Guadeloupe and Martinique. (5) This deferral should in no way affect the inspection activities provided for in Chapter III of Title III of Regulation (EC) No 793/2006, nor should it affect compliance with the deadline for making aid payments, set by Article 29 of that Regulation as 30 June. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Direct Payments, HAS ADOPTED THIS REGULATION: Article 1 For 2009 and by way of derogation from Article 27 of Regulation (EC) No 793/2006, the reduction and exclusion provided for in that Article shall not apply to aid applications for measures to support local production submitted by 31 March 2009 in the French overseas departments of Guadeloupe and Martinique. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 June 2009. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 42, 14.2.2006, p. 1. (2) OJ L 145, 31.5.2006, p. 1.